 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

COLUMBUS McKINNON CORPORATION
2006 LONG TERM INCENTIVE PLAN


Amendment No. 1
Code Section 409A Compliance Amendment


WHEREAS, Columbus McKinnon Corporation (the “Company”) adopted the Columbus
McKinnon Corporation 2006 Long Term Incentive Plan (the “Plan”) in 2006 to
promote the interests of the Company and its stockholders by providing officers
and other employees and non-employee directors of the Company with appropriate
incentives and rewards to encourage them to enter into and continue in service
to the Company and to acquire a meaningful, significant and growing proprietary
interest in the Company, while aligning the interests of key employees and
management with those of the stockholders; and


WHEREAS, the Company wishes to amend the Plan to provide for the Plan’s
compliance with Internal Revenue Code (“Code”) Section 409A and the Treasury
regulations promulgated thereunder, and to ensure that all or most awards under
the Plan continue to be excluded from coverage under Code Section 409A.


NOW THEREFORE, the Company hereby amends the Plan effective January 1, 2009 by
adding new Section 28 to the Plan as follows:




“28.                      COMPLIANCE WITH CODE SECTION 409A.


This Section 28 is intended to comply with final regulations promulgated under
Code Section 409A.  It is effective January 1, 2009 and shall govern
notwithstanding any contrary provision elsewhere in the Plan or in any Award
Agreement.


28.1  OPTIONS AND SARS.


(a)  409A Excluded Stock Rights.  All Options and SARs  (“Stock
Rights”)  awarded under the Plan are intended not to provide for the deferral of
compensation, in accordance with Treas. Reg. §1.409A-1(b)(5)(i)(A) and (B) (said
Incentive Awards are hereinafter referred to as “409A Excluded Stock Rights”),
except where an Award Agreement states explicitly that the Incentive Award is
intended to provide for a deferral of compensation (such Incentive Award is
hereinafter referred to as a “409A Non-Excluded Stock Right”).  Accordingly, the
Plan shall be construed, and may be amended, in such manner as may ensure that
409A Excluded Stock Rights remain excluded from the application of Code Section
409A.  Without limiting the generality of the foregoing:


(1) no 409A Excluded Stock Right shall be awarded with an exercise price that is
less than the Fair Market Value of the Common Stock on the date of grant where
Fair Market Value is determined in a manner permitted under Treas. Reg.
§1.409A-1(b)(5)(iv);



--------------------------------------------------------------------------------


(2) no 409A Excluded Stock Right shall be modified, extended or exchanged for a
new Incentive Award if such modification, extension or exchange would cause the
409A Excluded Stock Right to become (or be replaced by) a 409A Non-Excluded
Stock Right or other Incentive Award that is subject to Code Section 409A;


(3) a 409A Excluded Stock Right shall expire no later than its original
expiration date and, if a Excluded Stock Right would so expire after the
Participant has died or otherwise become unable to exercise the Stock Right due
to a mental or physical disability, the Stock Right shall be deemed exercised by
the owner thereof on the day preceding its expiration date if the then Fair
Market Value of the Stock exceeds the exercise price;


(4) any extension of a 409A Excluded Stock Right, whether pursuant to a
provision of the Plan or an exercise of Committee discretion, shall not extend
the term of the Stock Right beyond the earlier of (i) the original expiration
date stated in the Award Agreement, or (ii) the tenth anniversary of the
Incentive Award;


(5) no 409A Excluded Stock Right shall permit the deferral of compensation
beyond the date of exercise;


(6) no dividends shall be paid or credited on SARs or on Options that would have
the effect of reducing the exercise price of the SAR or Option below Fair Market
Value on the date of the grant in violation of Code Section 409A and Treas Reg.
§1.409A-1(b)(5)(i)(E); and


(7) any Common Stock, cash or other consideration to be transferred to the
Participant in connection with the exercise of the 409A Excluded Stock Right
shall be transferred as soon as practicable and in all events within 30 days
following the exercise date and the Participant shall have no right to determine
the calendar year in which such transfer occurs.


(b)  409A Non-Excluded Stock Rights.  If an Award Agreement states explicitly
that the Stock Right is intended to provide for a deferral of compensation in
accordance with Treas. Reg. §1.409A-1(b)(5)(i)(C) (such Incentive Award is
hereinafter referred to as “409A Non-Excluded Stock Right”), the Award Agreement
shall incorporate the terms and conditions necessary to avoid inclusion of the
Incentive Award in the Participant’s gross income pursuant to Section 409A(a)(1)
of the Code and the Plan and Award Agreement shall be interpreted in accordance
with Section 409A of the Code and the regulations and other interpretive
guidance issued thereunder so as to avoid the inclusion of the Incentive Award
in gross income pursuant to Section 409A(a)(1) of the Code.  Without limiting
the generality of the foregoing:


Page 2

--------------------------------------------------------------------------------


(1) the Award Agreement shall specify that the 409A Non-Excluded Stock Right
will expire on the last day of the calendar year in which the 409A Non-Excluded
Stock Right becomes exercisable, and that any Common Stock, cash or other
consideration to be transferred to the Participant in connection with the
exercise of the 409A Non-Excluded Stock Right shall be transferred to the
Participant on or before March 15 of the calendar year following the calendar
year in which the 409A Non-Excluded Stock Right becomes exercisable;


(2) the date on which the 409A Non-Excluded Stock Right becomes exercisable may
not be accelerated except as may be permitted under Treas. Reg. §1.409A-3(j);
and


(3) in the case of a 409A Non-Excluded Stock Right that becomes exercisable as a
result of the separation from service of a Participant who is a “specified
employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied by the
Company, no Common Stock, cash or other consideration shall be transferred to
the Participant in connection with the exercise of the 409A Non-Excluded Stock
Right until the day following the 6-month anniversary of the Participant’s
separation from service.


28.2  RESTRICTED STOCK.


(a)  409A Excluded Restricted Stock.  Restricted Stock awarded under the Plan is
intended not to provide for the deferral of compensation, in accordance with
Treas. Reg. §1.409A-1(b)(6) (said Incentive Awards are hereinafter referred to
as “409A Excluded Restricted Stock”), unless the Award Agreement states
explicitly that the Incentive Award is intended to provide for a deferral of
compensation (such an Incentive Award is hereinafter referred to as “409A
Non-excluded Restricted Stock”).  Accordingly, the Plan shall be construed, and
may be amended, in such manner as to ensure that 409A Excluded Restricted Stock
remains excluded from the application of Code Section 409A.  Without limiting
the generality of the foregoing:


(1) no Award Agreement shall provide for or permit the deferral of compensation
resulting from a 409A Excluded Restricted Stock beyond the date on which the
409A Excluded Restricted Stock would otherwise become includable in gross income
in accordance with the rules of Code Section 83 (or would have become includable
but for the exercise of an election under Code Section 83(b)).


(b)  409A Non-Excluded Restricted Stock.  If an Award Agreement states
explicitly that the Restricted Stock is intended to provide for a deferral of
compensation (such Incentive Award is hereinafter referred to as “409A
Non-Excluded Restricted Stock”), the Award Agreement shall incorporate the terms
and conditions necessary to avoid inclusion of the Incentive Award in the
Participant’s gross income pursuant to Section 409A(a)(1) of the Code and the
Plan and Award Agreement shall be interpreted in accordance with Section 409A of
the Code and the regulations and other interpretive guidance issued thereunder
so as to avoid the inclusion of the Incentive Award in gross income pursuant to
Section 409A(a)(1) of the Code.  Without limiting the generality of the
foregoing


Page 3

--------------------------------------------------------------------------------


(1) the Award Agreement shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Incentive Award will be
settled in cash or vested property;


(2) the Award Agreement shall specify the manner in which the Incentive Award
will be paid (e.g., lump sum or installments) and the dates on or periods within
which payment will occur;


(3) the date of settlement of the Incentive Award shall not be accelerated
except as otherwise permitted under Treas. Reg. §1.409A-3(j); and


(4) in the case of a 409A Non-excluded Restricted Stock that becomes payable as
a result of the separation from service of a Participant who is a “specified
employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied by the
Company, no cash or property shall be paid to the Participant in connection with
the settlement of the Incentive Award until the day following the 6-month
anniversary of the Participant’s separation from service.


28.3  RESTRICTED STOCK UNITS AND OTHER INCENTIVE AWARDS.


(a)  409A Excluded Future Property Transfers.  Any Incentive Awards permitted
under the Plan other than those referred to in Sections 28.1 and 28.2 including,
but not limited to, cash bonuses, Restricted Stock Units, Stock Bonuses and
other promises to transfer property in the future (“Future Property Transfers”),
are intended not to provide for the deferral of compensation, in accordance with
the short-term deferral rule set forth in Treas. Reg. §1.409A-1(b)(4) (said
Incentive Awards are hereinafter referred to as “409A Excluded Future Property
Transfers”) unless the Award Agreement states explicitly that the Incentive
Award is intended to provide for a deferral of compensation (such an Incentive
Award is hereinafter referred to as a “409A Non-excluded Future Property
Transfer”).  Accordingly, the Plan shall be construed, and may be amended, in
such manner as to ensure that 409A Excluded Future Property Transfers remain
excluded from the application of Code Section 409A.  Without limiting the
generality of the foregoing:


(1) the Award Agreement shall provide (or shall be construed to provide) that a
409A Excluded Future Property Transfer must be settled in cash or vested
property on or before March 15 of the calendar year following the calendar year
in which the 409A Excluded Future Property Transfer ceased to be subject to a
substantial risk of forfeiture within the meaning of Treas. Reg.
§1.409A-1(b)(4), or otherwise settled on or before the last day of the
“applicable 2-1/2 month period” within the meaning of Treas. Reg.
§1.409A-1(b)(4)(i).


Page 4

--------------------------------------------------------------------------------


(b)  409A Non-excluded Future Property Transfers.  If an Award Agreement states
explicitly that a Future Property Transfer is intended to provide for a deferral
of compensation in accordance with Treas. Reg. §1.409A-1(b)(4) (“409A
Non-excluded Future Property Transfer”), the Award Agreement shall incorporate
the terms and conditions necessary to avoid inclusion of the Incentive Award in
the Participant’s gross income pursuant to Section 409A(a)(1) of the Code and
the Plan and Award Agreement shall be interpreted in accordance with
Section 409A of the Code and the regulations and other interpretive guidance
issued thereunder so as to avoid the inclusion of the Incentive Award in gross
income pursuant to Section 409A(a)(1) of the Code.  Without limiting the
generality of the foregoing:


(1) the Award Agreement shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Incentive Award will be
settled in cash or vested property;


(2) the Award Agreement shall specify the manner in which the Incentive Award
will be paid (e.g., lump sum or installments) and the dates on or periods within
which payment will occur;


(3) the date of settlement of the Incentive Award shall not be accelerated
except as otherwise permitted under Treas. Reg. §1.409A-3(j); and


(4) in the case of a 409A Non-excluded Future Property Transfer that becomes
payable as a result of the separation from service of a Participant who is a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied
by the Company, no cash or property shall be paid to the Participant in
connection with the settlement of the Incentive Award until the day following
the 6-month anniversary of the Participant’s separation from service.


28.4  AUTHORITY TO AMEND PLAN AND/OR AWARD AGREEMENT.  Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any Incentive Award may be subject to Section 409A of the Code
and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the date of this Plan amendment), the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement, and adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (1) exempt the
Incentive Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the  Incentive Award, or
(2) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance.


Page 5

--------------------------------------------------------------------------------


28.5                      PROTECTION OF THE COMMITTEE AND
OTHERS.  Notwithstanding the foregoing provisions of this Section 28, neither
the Company, nor any officer, employee, director or agent of the Company or any
affiliate of the Company, nor any member of the Committee, shall have any
liability to any Participant on account of an Incentive Award hereunder being
taxable under Code Section 409A regardless of whether such person could have
taken action to prevent such result and failed to do so.  To the extent
permitted by law, the Company shall indemnify and defend any officer, employee,
director or agent of the Company or of any affiliate of the Company, and any
member of the Committee, from any claim based on an Incentive Award becoming
taxable under Code Section 409A resulting from such person’s action taken, or
action failed to be taken, in connection with the Plan or any Award Agreement.”




IN WITNESS WHEREOF, the Company has caused its officer, duly authorized by the
Board of Directors, to execute this instrument of amendment on the 30th day of
December, 2008.




Columbus McKinnon Corporation




By    Karen L. Howard                                    




Title Vice President - Finance & CFO          
 
 
Page 6
 
 


